DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 12/14/2021 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The term “an vacuumizer” in line 9 should read -a vacuumizer-.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “reasonable range” in claim 7, line 39, is a relative term which renders the claim indefinite. The term “reasonable range” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 is rejected as depending from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen-Cole (US20160136885) in view of Lindner (US5370522) and Watts (US6644238).

In reference to claims 1 and part of claim 2:
Nielsen-Cole discloses a 3D printing technology-based processing apparatus (abstract), comprising:
a frame, an injection unit (para 0123), and a molding unit, wherein
the injection unit comprises a micro injection molding machine (PARAS 0123-0124; Fig. 11), a vacuumizer (para 0124), a connector (para 0124) and a hermetic seal structure (para 0124), and a valve (para 0124);
the molding unit comprises a fused deposition modeling extruder (0058; Fig. 6), a prototyping platform (para 0119; Fig. 6), and a three-dimensional movement module (para 0056, 0098; Fig. 6);
a die of the micro injection molding machine is connected to a 3D printed product by using the connector (para 0124), and the valve controls opening and closing of an vacuumizer channel and an injection path in the connector (para 0124; Fig. 6); and
the fused deposition modeling extruder comprises a heating nozzle, and the fused deposition modeling extruder feeds a polymer material filament into the heating nozzle by means that gears rotate in opposite directions to engage, and fuses, plasticizes, and extrudes the polymer material filament by 
Nielsen-Cole further discloses the extrusion head moves relative to the prototyping platform (para 0003) but does not disclose the prototyping platform is mounted on the three-dimensional movement module. However, moving the prototyping platform in a vertical direction is well known in the art.
Nielsen-Cole does not disclose wherein the valve is a dual-channel one-way valve which controls opening and closing of a vacuumizer  channel and an injection path in the connector (claim 1) or wherein
the connector is a tapered connector, and is mounted at the die of the micro injection molding machine; and
the outside of the connector is winded with a heating ring, a lower end of the connector is mounted with the rubber gasket, an interior of the connector is a three-way structure, an upper end of the connector is connected to the die of the micro injection molding machine, a lower end of the connector is connected to a blind hole opening or a passageway opening of the 3D printed product, a side opening of the connector is connected to the vacuumizer, and the dual-channel one-way valve is disposed within the connector (applies to claim 2). However, this is taught by Lindner. Linder teaches an injection valve (abstract). Linder further teaches wherein the valve is a dual-channel valve which controls the opening and closing of a vacuumizer channel and an injection path (abstract) wherein the valve has a simple design and operational reliability (col 1 ln 43-51). Linder further teaches that the connector is a tapered connection (col 3 ln 32-39) which comprises a three way structure, with the upper end connecting to the die of the micro injection molding machine, a lower end connecting to an opening in the 3D printed structure, a side opening connected to a vacuumizer, and the dual-channel valve is incorporated within the connector (Figs. 1-3). It would have been obvious to a person having 
Modified Nielsen-Cole does not teach that the valve has a rubber gasket. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Watts teaches a method of vacuum injection (abstract). Watts further teaches the use of a rubber gasket to seal a connection in order to facilitate a vacuum pressure (col 15 ln 17-42). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a rubber gasket to seal the connection because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. a sealed connection is formed from materials known for the intended use.
Modified Nielsen-Cole does not explicitly teach the micro injection molding machine and the fused deposition modeling extruder are fixedly mounted on the frame side by side. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. mounting the extruder and injection molding machine on the same movement system or separately, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

In reference to claim 5:


In reference to claim 6:
In addition to the discussion of claim 5, above, modified Nielsen-Cole does not teach wherein during a process of printing the staggered plane unit, a movement of the 3D printer or the prototyping platform in a vertical direction is adjusted by using the three-dimensional movement module, and a protrusion-recess structure in the mortise and tenon shaped mechanical engagement structure is printed by adjusting an amount of fuses extruded by the 3D printer, to achieve an half-wire diameter printing; and a structure constituted by the staggered plane units is a staggered laminated structure, 
However, the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielson-Cole, Lindner, and Watts as applied to claim 1, above, and further in view of Gellert (US5135377).

In further reference to claim 2:
In addition to the discussion of claim 1, above, modified Nielsen-Cole does not teach wherein the outside of the connector is winded with a heating ring. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Gellert teaches an injection molding nozzle (title, abstract). Gellert further teaches heating elements winded around the .

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielson-Cole, Lindner, and Watts as applied to claim 1, above, and further in view of Ding (CN108357093 – hereinafter Ding 1).

In reference to claims 3 and 4:
In addition to the discussion of claim 1, above, modified Nielsen-Cole does not teach claims 3 or 4. However, Ding teaches 
a taper hole prototyping platform system, a heating storage tank system, and a platform lifting system (ln 57-59), wherein
the taper hole prototyping platform system comprises a metal substrate (ln 88-91), a scraper lead screw, and a scraper (ln 83-87), the heating storage tank system comprises a temperature controlled heating plate and a storage tank (para 0020), and the platform lifting system comprises a stepper motor and a platform lead screw (ln 68-70);
a plurality of taper holes arranged in an array are machined in the metal substrate, the metal substrate and the prototyping platform collectively constitutes a taper hole platform (ln 88-91), the taper hole platform is connected to the storage tank by using the platform lead screw and is mounted above the storage tank, the taper hole platform ascends or descends and is leveled in a vertical direction, and the taper hole platform is a support platform of the 3D printed product (ln 98-102);

the storage tank is connected to a 3D printer by using the three-dimensional movement module, and both the storage tank and the taper hole platform are enabled to ascend or descend in the vertical direction through movement of the three-dimensional movement module (ln 66-70);
the temperature controlled heating plate is pasted at the bottom of the storage tank, and the temperature controlled heating plate is heated by an internal resistant of itself, and transfers heat to the storage tank, to melt the filling material in the storage tank (ln 98-102);
the platform lifting system is fixed at the left and right of the storage tank, and the platform lifting system controls the ascending and descending of the taper hole platform relative to the storage tank by a stepper motor driving the platform lead screw to rotate (ln 66-70);
when the taper hole platform moves into the storage tank under the rotation of the platform lead screw, the taper hole platform squeezes the filling material melted in the storage tank to fill up the taper hole in the taper hole platform, and the filling material that fills up the taper hole is flush with the taper hole platform, so that the 3D printed product and the filling material in the taper hole of the taper hole platform are melt and adhere as an integral (ln 71-79);
the scraper is mounted at an upper surface of the taper hole platform, and moves under the control of the scraper lead screw and the stepper motor, a working surface of the scraper is flush with an upper plane of the taper hole platform, and when the filling material in the storage tank melts and fills up into the taper hole, the melted material and the metal substrate are in a same plane under an action of the scraper, to serve as a fixed joint face of a print model (ln 83-91)(concludes claim 3). 
Ding further teaches wherein the stepper motor is fixed at the outside of the storage tank, the platform lead screw is connected with the stepper motor, the taper hole platform is connected with the platform lead screw, and the platform lead screw rotates to drive the taper hole platform to ascend or 
after printing of the 3D printed product is completed, the taper hole platform is enabled to ascend through the rotation of the platform lead screw, so that the 3D printed product and the filling material in the taper hole are fractured and separated at a tapered vertex, thereby separating the 3D printed product from the taper hole platform (ln 108-114)(concludes claim 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of modified NS with the system of Ding in order to obtain a system which prevents warping (ln 50-53).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielson-Cole, Lindner, and Watts as applied to claim 1, above, and further in view of Ding (CN108621420 – hereinafter Ding 2).

In reference to claims 7 and 8:
In addition to the discussion of claim 1, above, modified Nielsen-Cole does not teach claim 7. However, Ding 2 teaches wherein
a material of the prototyping platform is a high magnetic permeability material (para 0009); and
the processing apparatus further comprises:
a magnetic assistant system and a control system (para 0012), wherein
the magnetic assistant system comprises a wire bushing box (para 0010), an electromagnetic coil (para 0010), an iron core (para 0010), and a heat dissipation device (para 0011), and the control system comprises a 3D printer control system (para 0014), a magnetic field control system (para 0013), and a magnetic isolation box (para 0012);

the wire bushing box comprises an upper housing, a lower housing, a side housing, and an internal isolation zone, wherein the side housing is made of a low magnetic permeability material, the upper housing and the lower housing are made of high magnetic permeability materials, the internal isolation zone is in a rectangular grid structure, a side length of a grid in the rectangular grid structure is consistent with an outer diameter of the electromagnetic coil, an electromagnet constituted by the electromagnetic coil and the iron core is disposed within a rectangular grid constituted by the internal isolation zone, and the internal isolation zone is made of a material having a low magnetic permeability and an electric field isolation effect (para 0010);
the wire bushing box forms a magnetism creation platform, the magnetism creation platform comprises an upper-layer magnetism creation platform and a lower-layer magnetism creation platform, the upper-layer magnetism creation platform is disposed at a top portion of a 3D printer, the lower-layer magnetism creation platform is mounted at the bottom of the prototyping platform, the lower-layer magnetism creation platform moves in a vertical direction along with the prototyping platform, and the upper-layer magnetism creation platform is parallel to the lower-layer magnetism creation platform (para 0014);
the magnetic field control system is configured to control a current of the electromagnetic coil and an operation of the heat dissipation device, and the magnetic field control system monitors an operating status of the 3D printer, controls on or off of the current of the electromagnetic coil and a value of the current of the electromagnetic coil based on the operating status of the 3D printer, and 
during a 3D printing process, when the 3D printer melts and extrudes a material and the material is in contact with the prototyping platform, the magnetic field control system is configured to detect a contact surface area of the material with the prototyping platform, and apply a current to an electromagnetic coil in a corresponding area of the lower-layer magnetism creation platform that is a vertical projection of the contact surface area, so that a magnetic metal material in the material is attracted by a magnetic force on the lower-layer magnetism creation platform (ln 131-146);
when the 3D printer control system determines that a cantilever structure needs to be printed, the magnetic field control system is configured to control the lower-layer magnetism creation platform to stop working, the magnetic field control system applies a current to an electromagnetic coil in a corresponding area of the upper-layer magnetism creation platform that is a vertical projection of the cantilever structure, and a value of the applied current is in a positive correlation with an amount of the material that is extruded by the 3D printer under control of the 3D printer control system, so that a melted material of the cantilever structure extruded at a nozzle of the 3D printer is suspended in the air, and is cooled and solidified during the suspending process, thereby achieving the printing of the cantilever structure without support (ln 138-144); and
when printing of the cantilever structure is completed, the upper-layer magnetism creation platform stops working, and the lower-layer magnetism creation platform continues to work, to firmly attract the 3D printed product onto the prototyping platform (ln 144-146)(concludes claim 7) and 
wherein

the heat dissipation device comprises fans, the fans are mounted at a front surface, a back surface, a left surface, and a right surface of the wire bushing box and are symmetrical with each other, and the magnetic field control system controls a working speed of the fan based on the temperature in the wire bushing box (para 0011); and
the magnetic isolation box is made of a low magnetic permeability material, and the magnetic isolation box completely wraps the 3D printer control system and the magnetic field control system (para 0012)(concludes claim 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ANDREW L SWANSON/Examiner, Art Unit 1745